Designated for Publication on May 21, 2008

                            Designated for electronic publication only

          UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                           NO . 05-3555

                                WILLIE H. WILLIAMS, APPELLANT ,

                                                 V.


                                   JAMES B. PEAKE , M.D.,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                       Before MOORMAN, LANCE, and DAVIS, Judges.

                                            ORDER

                            Note: Pursuant to U.S. Vet. App. R. 30(a),
                            this action may not be cited as precedent.

        On April 11, 2008, the Court received a joint motion for stay in which the parties informed
the Court that the appellant had died on March 18, 2008. (Appellant's appeal of an August 26, 2005,
decision was pending when he died.) The parties moved for a stay of proceedings in order that
counsel for the appellant have time to investigate the possibility of substituting a surviving spouse
in the appeal. The Court granted the motion for stay on April 18, 2008.

        On April 17, 2008, however, counsel for the appellant filed a motion to withdraw the appeal.
In that motion, the appellant's counsel informed the Court that the appellant has no surviving spouse
or other dependents having standing to assert a claim under 38 U.S.C. § 5121.

       The Court agrees that under these circumstances the appellant's death terminates this appeal
as a matter of law. See Landicho v. Brown, 7 Vet.App. 42, 48 (1994).

       Upon consideration of the foregoing, it is

       ORDERED that the stay of proceedings is LIFTED. It is further

       ORDERED that the Board decision dated August 26, 2005, is VACATED with respect to
the matters appealed to the Court. It is further
     ORDERED that the appellant's motion to dismiss the appeal is granted and the appeal is
DISMISSED.



DATED:       May 8, 2008                        PER CURIAM.

Copies to:

Kenneth M. Carpenter, Esq.

General Counsel (027)